Citation Nr: 0915964	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-35 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1988.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to conduct specified 
procedural and evidentiary development.  Upon the AMC's 
completion of the requested actions, the case has since been 
returned to the Board for further review.  


FINDING OF FACT

1.  The Veteran was discharged from active service in August 
1988 after 20 years of active duty; there are in-service 
elevated blood pressure readings; some service treatment 
records have been lost; a firm diagnosis of hypertension is 
established approximately 10 years post-service when the 
Veteran was treated for a cerebral vascular accident; there 
is an opinion that links hypertension to service by history 
provided by the Veteran.

2.  It is at least as likely as not that the Veteran's 
hypertension began during active service.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, 
hypertension was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Inasmuch as the Board decision herein grants service 
connection for hypertension, the need to remand the matter 
for RO to correct any duty to notify or assist defects that 
may be present is obviated


Merits of the Claim for Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days or more during a period of war, or 
during peacetime after December 31, 1946, and a chronic 
disease, such as cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In this appeal, the Veteran alleges that he had elevated 
blood pressure readings in service and that such were a 
precursor to entry of a diagnosis of hypertension during the 
1990s.  He also points to an electrocardiogram taken in 
service during 1984, denoting early repolarization.  

Service treatment records identify several elevated blood 
pressure readings, among many readings which were noted to be 
within normal limits.  On a periodic general medical 
examination in October 1984, the veteran's blood pressure was 
124/76 and his electrocardiogram exhibited a J-point 
elevation in leads V3 and 4, most likely due to early 
repolarization, which noted to be a normal variant.  He was 
then referred for evaluation in the internal medicine clinic.  
At that time, his blood pressure was initially 146/92, 
followed by a reading of 140/88.  Examination of the 
veteran's heart and cardiovascular system resulted in entry 
of no diagnosis, with the examiner noting that there was no 
cause for concern with respect to the veteran's 
electrocardiogram.  

The only other abnormal blood pressure reading was obtained 
in service at the time of the veteran's receipt of emergency 
medical care in January 1986, following his involvement in a 
motor vehicle accident.  His blood pressure reading, somewhat 
illegible, was either 158/100 or 158/106.  No diagnosis of 
hypertension was recorded then or at any other time in 
service.  

After service, the Veteran is shown to have been initially 
diagnosed and treated for hypertension in 1998, approximately 
ten years following his retirement from service.  Concurrent 
treatment for a cerebral vascular accident was noted.  On a 
VA medical examination in April 2002, which was undertaken 
without the veteran's claims folder but with his medical 
chart being available, the veteran reported that elevated 
blood pressure readings were initially noted in or about May 
1987, when he was advised to lose weight, watch his diet, and 
exercise.  Findings from the April 2002 examination 
culminated in entry of a pertinent diagnosis of hypertension, 
which appeared initially during service time according to the 
veteran.  With treatment, the veteran's hypertension was 
noted to be successfully controlled.  

Further VA medical evaluation was conducted at the Board's 
request in December 2008, with the benefit of his claims 
folder and medical chart.  At that time, the Veteran stated 
that his elevated blood pressure readings began in the early 
1970s and fluctuated, albeit without diagnosis of 
hypertension or treatment therefor in service.  Initial 
treatment for hypertension was noted to occur in 2000.  
Findings from that examination yielded a diagnosis of 
essential hypertension.  From a review of the record, the 
examiner reported that there was no diagnosis or treatment of 
hypertension in service, as well as elevated and normal blood 
pressure readings.  Her ultimate opinion was as follows:  

After reviewing the available evidence it is my 
conclusion that based on the limited available 
information, I can not render an opinion as of 
the approximate time of onset of the hypertensive 
condition without resorting to a considerable 
amount of speculation.  

In reviewing the record, the Board notes that the Veteran was 
discharged from active service in August 1988 after 20 years 
of active duty and the available service treatment records 
identify both normal and elevated blood pressure readings.  
Some service treatment records have been lost, thus, there is 
a heightened duty to consider applicability of the benefit of 
the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
A firm diagnosis of hypertension was not established until 
approximately 10 years post-service, which weighs against the 
claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).  
However, it is significant that the Veteran was treated for a 
cerebral vascular accident at the time the diagnosis of 
hypertension was established.  Long-standing hypertension is 
a well recognized risk factor for stroke.   

The only two clinicians that addressed the nexus question did 
not provide an opinion that weighs against the contended 
causal relationship.  In fact, in the April VA examination 
report, the first physician essentially linked hypertension 
to service by history provided by the Veteran.  In Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court of 
appeals for Veterans Claims reaffirmed that in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the Veteran that 
have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
Veteran that formed the basis for the opinion.  However, the 
Court held that the VA and Board may not simply disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the Veteran.  Thus, 
the question is whether the history reported by the Veteran 
on examination is contradicted by the record; if it is not, 
the opinion in question is competent evidence.  Kowalski, 
supra; Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).  In this case there are elevated blood pressure 
readings during service, albeit there are more normal than 
abnormal readings in the available service treatment records.  
It is also pertinent to note that, while the Veteran is not 
shown to have the medical training or expertise as to render 
competent his opinion that his hypertension was present in 
service or at some point prior to 1998, he is competent to 
testify as to what blood pressure readings were obtained on 
any given occasion.  Espiritu, supra; see Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Under these 
circumstances, the April 2002 examination report is evidence 
that weighs in favor of the contended causal relationship.

The other physician who addressed the matter was unable to 
provide an opinion without resort to speculation.  Such 
evidence neither weighs in favor or against the claim.

In view of the foregoing, the Board finds that it is at least 
as likely as not that the Veteran's hypertension began during 
active service.  With application of the doctrine of 
reasonable doubt, service connection for hypertension is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.

ORDER

Service connection for hypertension is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


